Citation Nr: 0633146	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
defective hearing, for the period from January 9, 2001 to 
June 22, 2003.

2.  Entitlement to a rating in excess of 50 percent for 
defective hearing from June 23, 2003.

3.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1941 to 
September 1945 and from August 1950 to August 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of October 2003 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut. 

In the October 2003 rating decision, the RO granted a higher 
rating of 40 percent for service-connected defective hearing, 
effective January 9, 2001 and denied an increased rating for 
a service-connected left eye condition.  In October 2003, the 
veteran filed a notice of disagreement (NOD) with the 
assigned rating for defective hearing and the denial of an 
increased rating for a left eye condition.   A statement of 
the case (SOC) was issued in July 2004, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2004.  In a November 2004 
letter, the veteran withdrew his appeal of his claim for an 
increased rating for a left eye condition.  As such, this 
matter is no longer before the Board.  

In the September 2005 rating decision, the RO denied 
entitlement to a TDIU.  The veteran perfected his appeal on 
this matter in November 2005.

In September 2006, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
October 2006, the Board granted this motion.

With respect to the claim for a higher rating for defective 
hearing, the Board notes that in a May 2005 decision (during 
the pendency of this appeal), the RO increased to 50 percent 
the rating for defective hearing, effective June 30, 2003.  
Inasmuch as higher evaluations are available for the 
veteran's hearing loss at before and after that date, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, a claim for increase for defective hearing, for 
each period (as characterized on the title page), remains 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claim for an increased rating for 
defective hearing is set forth below.  The claim for a TDIU 
is addressed in the remand following the  order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


FINDINGS OF FACT

1.  For the period from January 9, 2001 to June 29, 2003, 
there is no evidence that the veteran's service-connected 
defective hearing disability results in greater than a 40 
percent disability rating.

2.  Since June 23, 2003, the veteran has Level VIII hearing 
acuity in his right ear and a Level IX in his left ear.   


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 40 percent for 
defective hearing, for the period from January 9, 2001 to 
June 22, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2006).

2.  The criteria for a rating of 50 percent for defective 
hearing, from June 23, 2003, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in June 2003 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims. In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims for 
increased ratings.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the June 2003 letter was sent to the veteran prior 
to the issuance of the October 2003 rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO or were 
submitted by the veteran.  38 U.S.C.A. § 5103A.  In this 
regard the Board notes that the record contains the following 
pertinent records: VA outpatient records, private audiology 
reports and August 2003 and July 2005 VA examination reports.  
The veteran has not alleged that there are any other 
outstanding medical records.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra. Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary 
for an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, any questions as to the 
appropriate effective date to be assigned is rendered moot. 


II.  Background

In June 2003, the veteran filed a claim for a rating in 
excess of 20 percent for his bilateral hearing loss.  By 
rating action of October 2003, the RO granted a 40 percent 
rating for bilateral hearing loss from January 9, 2001.

A January 9, 2001 VA audiology progress notes indicates that 
the veteran was seen for a hearing aid evaluation and that he 
had been medically cleared for amplification.  The veteran 
complained that qualitone ITE hearing aids issued by the VA 
in 1993 never worked as his previous BTE aids.  Ear mold 
impressions were taken and new BTE hearing aids were ordered

A January 2003 VA audiology record reflects that the veteran 
reported a decrease in hearing bilaterally with increased 
difficulty understanding voices.  It was noted that the 
veteran wore bilateral hearing aids.  The examiner noted that 
pure tone testing revealed a stable to moderate to profound 
sensorineural hearing loss bilaterally and word recognition 
was good at 80 percent in the right ear and was fair at 76 
percent in the left ear.  The examiner stated that these 
results were consistent with previous testing in October 
2000.  

In a June 2003 letter, an audiologist from Hartford Hospital 
stated that the veteran was seen for an audiological 
evaluation.  She reported that pure tone test results 
indicated in the right ear, a sloping moderate to 
severe/profound, sensorineural hearing loss and in the left 
ear, a sloping moderately severe to profound, sensorineural 
hearing loss.  Speech discrimination abilities were fair in 
the right ear and extremely poor in the left ear.  She 
furthered that in terms of communication, with amplification, 
he would be unable to understand conversational speech in all 
listening environments.  With his current hearing aids, the 
veteran should be able to understand conversational speech 
levels in quiet while using visual cues.  She suggested that 
he have his custom fit ear molds remade.  In a November 2004 
addendum, the audiologist provided that the June 2003 
audiological evaluation revealed that the veteran's pure tone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
70
75
98
78.25
LEFT
90
85
95
110
95
In addition, the veteran's speech discrimination score on the 
Maryland CNC word list was 72 percent in the right ear and 52 
percent in the left ear. 
 
On VA audiological examination in August 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
70
75
90
76
LEFT
90
80
85
100
89

The veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 72 percent in 
the left ear.  The examiner noted that the veteran wore 
hearing aids.  The diagnosis was bilateral sensorineural 
hearing loss that was moderate to profound in the right ear 
and moderately severe to profound in the left ear.

An April 2004 VA audiology record reflects that the veteran 
stated he was not benefiting from his hearing aids.  Pure 
tone testing revealed a stable moderate to profound 
sensorineural hearing loss bilaterally and word recognition 
scores were consistent at 80 percent in the right ear and 76 
percent in the left ear.  

In November 2004 the veteran was scheduled for a hearing 
before RO personnel; however, the record reflects that an 
informal conference was held with the veteran's 
representative and it was decided that no hearing was needed.

During a May 2005 informal conference, the RO and the 
veteran's representative discussed that a 50 percent rating 
was warranted based on the June 2003 information and that a 
new VA audiological examination would be obtained to assess 
whether the veteran's hearing loss had progressed further.  

By rating action of May 2005, the RO granted a 50 percent 
rating for defective hearing, effective from June 30, 2003.     

On VA audiological evaluation in July 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
70
80
95
79
LEFT
90
80
95
105
93
The veteran's speech discrimination score on the Maryland CNC 
word list was 76 percent in the right ear and 64 percent in 
the left ear.  The examiner noted that ear impressions were 
taken bilaterally, and an order was placed for new 
amplification. The diagnosis was bilateral sensorineural 
hearing loss that was moderate to profound in the right ear 
and moderately severe to profound in the left ear.

III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38  
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  VA regulations also  
require that disability evaluations be based upon the most 
complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in 
light of the whole history, so as to reflect all elements of 
a disability.  The medical as well as industrial history is 
to be considered, and a full description of the effects of 
the disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I though  
XI) for hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone  thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for the hearing impairment of each ear.  
The  horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having the 
better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination  
scores, etc., or when indicated under the provisions of  38 
C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified  
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an increased rating for defective hearing greater than 40 
percent for the period from January 29, 2001 to June 22, 
2003, nor is he entitled to an increased rating in excess of 
50 percent since June 23, 2003.   

A. Rating in Excess of 40 Percent for Defective Hearing for 
the period from January 9, 2001 to June 22, 2003

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that a rating in 
excess of 40 percent for defective hearing is not warranted 
for the period from January 9, 2001 to June 22, 2003.
 
As noted above, on June 23, 2003, the veteran submitted his 
claim for an increased rating for defective hearing.   In 
considering the evidence from a year before the veteran's 
claim for an increased rating up until June 22, 2003,  the 
Board finds that there is no evidence that would warrant a 
rating higher than 40 percent.  

The Board notes that the veteran was seen for a hearing aid 
evaluation on January 9, 2001, and the RO regarded that 
evaluation as a basis to consider that his hearing impairment 
had worsened from that point in time.  The RO awarded a 40 
percent  disability evaluation for bilateral hearing loss 
from January 9, 2001.  Since there are no audiometry findings 
provided in this VA record, the information is not adequate 
for rating purposes.  

Likewise, a review of a January 2003 VA record notes the 
veteran's complaints of increased difficulty with his 
hearing; however, the only testing results provided were the 
word recognition scores.  Without both pure tone threshold 
results and word recognition scores, this record can not be 
used for rating purposes.  The Board has no discretion in 
this regard, and must predicate its decision on audiometric 
findings.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Thus, as there is no evidence in support of an increased 
rating for defective hearing, greater than 40 percent for the 
period from January 29, 2001, to June 22, 2003, the claim for 
an increased rating must be denied.

B. Rating in Excess of 50 Percent for Bilateral Hearing Loss 
since June 23, 2003

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that a rating of 
50 percent for bilateral hearing loss is warranted from June 
23, 2003.

The veteran is currently compensated at 50 percent for his 
defective hearing, as of June 30, 2003.  However, the Board 
notes that the veteran filed his claim for an increase on 
June 23, 2003; hence, this is the appropriate effective date 
for the 50 percent rating which was granted in the May 2005 
rating action.   

In the June 2003 private audiometric results, along with the 
November 2004 supplemental information provided by the same 
audiologist, the veteran's puretone threshold of 78.25 and 
speech discrimination of 72 in the right ear, indicated a 
hearing acuity of Level VI.  The veteran's puretone threshold 
of 95 and speech discrimination of 52 in the left ear 
indicated a hearing acuity of Level VIII.  Under Table VII, a 
Level VI acuity in one ear and a Level VIII in the other ear 
provides for a 40 percent rating.  

However, on the June 2003 private audiological evaluation, 
all of the required frequencies (1000, 2000, 3000, and 4000 
Hertz) exceeded 55 decibels in both ears. When applied to 
Table VIa, the pure tone threshold values for the right ear 
is VII and the left ear is IX.  38 C.F.R. § 4.86(a).  This 
results in a 50 percent rating under Table VII.

The veteran was afforded a VA audiological examination in 
August 2003.  Applying the method for rating hearing loss 
under Table VI, to the results of the veteran's audiological 
evaluation, the Board finds that the veteran's puretone 
threshold of 76 and speech discrimination of 96 percent in 
the right ear, indicated a hearing acuity of Level II.  The 
veteran's puretone threshold of 89 and speech discrimination 
of 72 percent in the left ear indicated a hearing acuity of 
Level VII.  Under Table VII, a Level II acuity in one ear and 
a Level VII in the other ear provides for a 10 percent 
ratings; these findings correspond to no more than a 10 
percent rating for bilateral hearing loss since that date 
under DC 6100.

However, on the August 2003 VA audiological evaluation, all 
of the required frequencies (1000, 2000, 3000, and 4000 
Hertz) exceeded 55 decibels in both ears. When applied to 
Table VIa, the pure tone threshold values for the right ear 
is VI and the left ear is VIII.  38 C.F.R. § 4.86(a).  This 
results in a 40 percent rating under Table VII.

The veteran was afforded a second VA audiological examination 
in July 2005. Applying the method for rating hearing loss 
under Table VI, to the results of the veteran's audiological 
evaluations, the Board finds that the veteran's puretone 
threshold of 79 and speech discrimination of 76 percent in 
the right ear, indicated a hearing acuity of Level V.  The 
veteran's puretone threshold of 93 and speech discrimination 
of 64 percent in the left ear indicated a hearing acuity of 
Level VIII.  Under Table VII, a Level V acuity in one ear and 
a Level VIII provides for a 30 percent ratings; these 
findings correspond to no more than a 30 percent rating for 
bilateral hearing loss since that date under DC 6100.

However, on the July 2005 VA audiological evaluation, all of 
the required frequencies (1000, 2000, 3000, and 4000 Hertz) 
exceeded 55 decibels in both ears. When applied to Table VIa, 
the pure tone threshold values for the right ear is VII and 
the left ear is IX.  38 C.F.R. § 4.86(a).  This results in a 
50 percent rating under Table VII.
 
Accordingly, the Board concludes that, based on these 
findings, the veteran's defective hearing disability is 
appropriately rated as 50 percent disabling since June 23, 
2003, the date of the veteran's claim for an increased 
rating.  The Board notes that the August 2003 VA audiological 
findings are indicative of at most a 40 percent rating; 
however, in light of the June 2003 private record and the 
July 2005 VA examination report, the Board finds that the 
evidence is in relative equipoise from June 23, 2003 to the 
present, and the findings collectively represent hearing loss 
indicative of 50 percent since June 23, 2003. 

C. Conclusion 

For all the foregoing reasons, a higher rating for defective 
hearing during each period in question must be denied.

The Board notes that the veteran's representative contends 
that the July 2005 VA audiology examination is not adequate 
because the veteran was evaluated in an environment that did 
not account for the effects of the veteran's hearing loss on 
his ordinary conditions of life.  The Board has considered 
whether a new VA  audiological examination is warranted.  
Pursuant to 38 C.F.R. § 4.85, an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test and a puretone audiometry test.  The July 
2005 examination complied with the requirements of section 
4.85.  Furthermore, the record reflects that the veteran has 
asserted difficulties experienced with his defective hearing 
disability, but he does not appear to suggest that his 
bilateral hearing disability worsened since the July 2005 VA 
examination.  Moreover, the Board recognizes the difficulties 
that the veteran experiences on his ordinary life conditions 
as a result of his hearing loss.  However, it must be 
emphasized that the assignment of disability ratings for  
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  See Lendenmann, supra.  The 
Board has no discretion in this matter and must predicate its 
determination on the basis of the objective audiology data of 
record.  Thus, the Board finds that the record presents no 
basis for another VA examination. 

In addition, the pertinent provisions of 38 C.F.R. Part 3 and 
4, including 38 C.F.R. § 3.321 (2006), have been considered 
but there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular scheduler 
standards.  In this regard, it is noted there is no evidence 
of frequent  hospitalization or marked interference with 
employment due to the veteran's defective hearing.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted. 


ORDER

Entitlement to a rating in excess of 40 percent for defective 
hearing, for the period from January 9, 2001 to June 22, 
2003, is denied.

Entitlement to a rating in excess of 50 percent for defective 
hearing from June 23, 2003 is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA (see 38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), the Board 
finds that all notice and development action needed to render 
a fair decision on the claim for entitlement to a TDIU has 
not been  accomplished.   

The Board points out that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim for a TDIU-to particularly include the duty, imposed  
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the Department to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of  Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should provide the veteran 
VCAA notice in accordance with the 
decision in Quartuccio v. Principi, 16  
Vet. App. 183 (2002), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159(b), 
(c), and any other applicable legal 
precedent.  The RO should inform the 
veteran of the information and evidence 
necessary to substantiate his claim for a 
TDIU,  notice of which evidence, if any, 
the claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, notice of what evidence 
is necessary for establishing an 
effective date, and notice that he should 
provide any evidence in his possession 
that pertains to the claim. 

2.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
a TDIU.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant a supplemental SOC that 
includes citation to and discussion of 
any  additional legal authority 
considered, as well as clear reasons and 
bases for  all determinations, and afford 
him the appropriate time for response 
before the claims file is returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


